      Case 2:20-cv-00248 ECF No. 1, PageID.1 Filed 12/16/20 Page 1 of 30




                 UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                      NORTHERN DIVISION
                    ___________________________________

JENNIFER FRANCE,

      Plaintiff,                               File No. 2:20-CV-00248

v.                                             Hon.

CHIPPEWA COUNTY;
JIM MARTIN, DON McLEAN,
ROBERT SAVOIE, and SCOTT
SHACKLETON,
in their personal and official
capacities,

      Defendants.
_________________________________________________________________

                COMPLAINT AND JURY DEMAND
_________________________________________________________________

                                      Complaint

      Plaintiff Jennifer France, by and through her attorneys, Pinsky, Smith,

Fayette & Kennedy, LLP, states as follows:

                           Jurisdiction, Venue, and Parties

      1.     This is an action requesting that the Court remedy violations of the

First Amendment of the U.S. Constitution, pursuant to 42 U.S.C. § 1983; related

violations of Michigan’s Whistleblowers’ Protection Act (“WPA”), Mich. Comp. Laws

§ 15.361 et seq.; related violations of Michigan’s Elliott-Larsen Civil Rights Act

(“ELCRA”), Mich. Comp. Laws § 37.2101 et seq.; related violations of Michigan’s
      Case 2:20-cv-00248 ECF No. 1, PageID.2 Filed 12/16/20 Page 2 of 30




Open Meetings Act (“OMA”), Mich. Comp. Laws § 15.261 et seq.; and the related

tort of violation of public policy under Michigan law.

      2.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1367.

      3.     Plaintiff Jennifer France is a resident of Chippewa County, Michigan,

and of the Western District of Michigan, Northern Division.

      4.     Defendant Chippewa County (“the County”) is a local unit of

government organized pursuant to the laws of the state of Michigan; a state actor;

and an employer of Plaintiff under state law. The County conducts its business

throughout Chippewa County, which is located in the Western District of Michigan,

Northern Division.

      5.     Defendant Jim Martin is an elected member of the Board of

Commissioners of Chippewa County, and is an individual who lives in Chippewa

County, within the Western District of Michigan, Northern Division.

      6.     Defendant Don McLean is an elected member of the Board of

Commissioners of Chippewa County, and is an individual who lives in Chippewa

County, within the Western District of Michigan, Northern Division.

      7.     Defendant Robert Savoie is an elected member of the Board of

Commissioners of Chippewa County, and is an individual who lives in Chippewa

County, within the Western District of Michigan, Northern Division.




                                                                           2|Page
      Case 2:20-cv-00248 ECF No. 1, PageID.3 Filed 12/16/20 Page 3 of 30




      8.       Defendant Scott Shackleton is an elected member of the Board of

Commissioners of Chippewa County, and is an individual who lives in Chippewa

County, within the Western District of Michigan, Northern Division.

      9.       Venue is proper within this judicial district under 28 U.S.C. § 1391(b).

                                  Factual Allegations

Plaintiff’s Role as Chief Public Defender

      10.      Plaintiff is employed as the Chief Public Defender for Chippewa

County and has held that position since January 1, 2017.

      11.      The County has terminated Plaintiff’s employment effective December

31, 2020, without cause. Defendants Martin, McLean, Savoie, and Shackleton, who

constitute a majority of the Board of Commissioners of the County, voted on

November 18, 2020 in favor of termination of Plaintiff’s employment.

      12.      As Chief Public Defender for the County, Plaintiff is charged with

providing legal representation to indigent persons charged with a criminal offense

in the County, representing prison inmates, and assisting with Friend of the Court

Collection matters. Plaintiff’s job description includes the following duties of the

Chief Public Defender:

      •     Supervises, directs, and evaluates assigned staff, processing
            employee concerns and problems, counseling, disciplining, and
            completing employee performance appraisals; provides directions,
            advice, and technical expertise.

      •     Coordinates department work activities; organizes and prioritizes
            department workload; reviews work assignments; monitors status of
            work in progress; inspects completed work; troubleshoots problem
            situations.



                                                                              3|Page
      Case 2:20-cv-00248 ECF No. 1, PageID.4 Filed 12/16/20 Page 4 of 30




      •     Ensures departmental compliance with all applicable codes, laws,
            rules, regulations, standards, policies and procedures; initiates any
            actions necessary to correct deviations or violations.

      •     Ensures adherence to established safety procedures; monitors work
            environment and use of safety equipment to ensure safety of
            employees and other individuals.

      •     Represents clients in all Court proceedings; interviews law
            enforcement personnel, witnesses, correction officers, and others;
            engages in negotiations with Prosecutor and clients; prepares
            correspondence, press releases, and legal documents; gathers and
            analyzes case evidence; conducts research and reviews evidence,
            exhibits, reports, statements, etc.; appears and argues in court for
            arraignments, preliminary hearings, pre-trial motions, presents
            case, examines and cross examines witnesses; issues subpoenas for
            witnesses to appear, testify, or provide evidence pertinent to case.

      •     Conducts and/or arranges for investigations; researches experts in a
            particular field.

      •     Updates and organizes files; maintains files and filing systems.

      •     Prepares and monitors annual budget; reviews office expenditures.

      13.      In her role as Chief Public Defender, Plaintiff is also responsible for

administering the Michigan Indigent Defense Commission (“MIDC”) grant, which is

the primary source of funding for the Chippewa County Public Defender Office.

      14.      The MIDC grant provides funding from the State of Michigan. The

MIDC requires strict compliance with its guidelines and reporting requirements in

order for a public defender’s office to continue to receive funding.

      15.      Plaintiff has successfully managed the MIDC grant for over two years.

      16.      Plaintiff has likewise been successful in all of her duties as the Chief

Public Defender. Among other accolades, she has received recognition for her work

from the Michigan State Bar Association, which recently appointed her to the State

                                                                               4|Page
      Case 2:20-cv-00248 ECF No. 1, PageID.5 Filed 12/16/20 Page 5 of 30




Bar’s Access to Justice Policy Committee, and from the National Association of

Public Defenders, which selected Plaintiff as one of three nation-wide grant

recipients.

      17.     The State Bar of Michigan is the governing body for lawyers in the

State of Michigan. Membership is mandatory for attorneys who practice law in

Michigan.

      18.     The conduct of attorneys in Michigan are governed by, among other

rules and statutes, the Michigan Rules of Professional Conduct (“the Ethics Rules”).

The Ethics Rules also govern the ways in which attorneys are required to fulfill

their professional duties to their clients. Attorneys are required to follow the Ethics

Rules, and the State Bar can initiate discipline proceedings against attorneys who

do not abide by the Ethics Rules.

      19.     In addition, criminal defendants are entitled under the Sixth

Amendment to the U.S. Constitution to “effective assistance of counsel,” which

provides another guideline for the responsibilities of attorneys representing persons

charged with crimes.

2018 Lawsuit

      20.     In December 2017, the County, via County Administrator James

(“Jim”) German, suspended Plaintiff for one week without pay. Mr. German alleged

that the suspension was in response to Plaintiff hiring a contract attorney to write

an interlocutory appeal without County authorization.




                                                                              5|Page
      Case 2:20-cv-00248 ECF No. 1, PageID.6 Filed 12/16/20 Page 6 of 30




      21.     Contrary to its policies, the County did not give Plaintiff a hearing or

any opportunity to defend herself or to appeal the suspension decision.

      22.    Plaintiff had (and continues to have) the authority to appoint contract

attorneys based on the needs of the Public Defender’s Office.

      23.    Plaintiff’s suspension came shortly after she reported concerns about a

conflict of interest between the District Court Judge, Judge Eric Blubaugh, and the

Circuit Court Judge, Judge Jim Lambros, arising out of Judge Blubaugh’s long-term

romantic relationship with Judge Lambros’ sister. Plaintiff argued in court filings

that it was a conflict of interest for Circuit Court Judge Lambros to adjudicate

appeals of District Court Judge Blubaugh’s orders when Judge Blubaugh was a de-

facto brother-in-law to Judge Lambros.

      24.    The contract attorney whom Plaintiff appointed was tasked with

writing the interlocutory appeal that addressed the conflict-of-interest issue.

      25.    When the County refused to give Plaintiff a hearing, she was forced to

hire the undersigned counsel, who communicated with the County regarding the

unlawful suspension.

      26.    An attorney for Chippewa County and Mr. German notified Plaintiff’s

attorney that the County refused to reverse Plaintiff’s suspension without pay.

      27.    Accordingly, on March 7, 2018, Plaintiff filed a lawsuit against

Chippewa County and County Administrator German in this Court, Case No. 2:18-

CV-31 (“the 2018 Lawsuit”), alleging violation of Ms. France’s right to due process of

law under the Fourteenth Amendment of the U.S. Constitution, violation of



                                                                             6|Page
      Case 2:20-cv-00248 ECF No. 1, PageID.7 Filed 12/16/20 Page 7 of 30




Michigan Whistleblowers’ Protection Act (“WPA”), Mich. Comp. Laws 15.361 et seq,

and imposition of discipline in violation of public policy. (Case No. 2:18-cv-00031,

PageID.1-18.)

      28.    In addition to raising this unlawful discipline, Plaintiff’s 2018 Lawsuit

also detailed how the County objected to the legally necessary steps Plaintiff took

when her immediate predecessor, Robert Stratton, was elected to become the

County Prosecutor, thus becoming the attorney for the opposing party to his former

clients in the Public Defender’s Office. After receiving State Bar guidance regarding

the County’s ethical obligations in that situation, Plaintiff raised the issue, and as a

result, the County was required to bring in a special prosecutor to complete

prosecution of defendants represented previously by Mr. Stratton when he was the

Public Defender. Mr. German and other County officials vehemently opposed

Plaintiff’s actions to resolve the issue in this way because of the cost required by

utilizing a special prosecutor, despite the fact that Plaintiff advised those concerned

that this was what the ethical rules required.

      29.    Plaintiff’s 2018 Lawsuit was ultimately settled via an early settlement

conference in July 2018, and as part of the settlement, the County paid Plaintiff

compensation for the week’s lost pay and an amount to compensate for her

attorney’s fees, as well as a requirement that the County remove the discipline from

Plaintiff’s employment file.




                                                                              7|Page
      Case 2:20-cv-00248 ECF No. 1, PageID.8 Filed 12/16/20 Page 8 of 30




Changes to County Terms and Conditions of Employment Designed to Hide
Employee Complaints and Concerns

      30.    After the 2018 Lawsuit, the County implemented various changes to

the terms and conditions of employment for non-union employees like Plaintiff.

Upon information and belief, these changes were motivated by the 2018 Lawsuit

and designed to attempt to make it harder for the County’s non-union employees

generally, and Plaintiff specifically, to challenge unlawful employment practices at

the County or speak up about other matters of public concern. Moreover, upon

information and belief, the changes were designed to attempt to limit employee

challenges to a non-public arbitration forum so that citizens would be unaware of

what was happening.

      31.    The changes included statements that the employment was considered

at-will, and that employees could be fired at any time, ending the long-standing

practice that the County had of providing non-union employees the same “just

cause” employment as its union workforce. Despite this change, the County kept in

its employment policies for non-union employees a purported progressive discipline

policy and a right to an appeal of adverse employment decisions.

      32.    Specifically, Chippewa County Personnel Management Policy #240

details a progressive discipline process for employees, which provides that the

County use “graduated penalties ranging through verbal warnings, written

warnings, demotion, suspension without pay, and discharge.”

      33.    Policy #240 also purports to provide employees the opportunity to

appeal discipline decisions, including termination from employment.

                                                                           8|Page
      Case 2:20-cv-00248 ECF No. 1, PageID.9 Filed 12/16/20 Page 9 of 30




      34.    Another change that the County made to the terms and conditions of

employment for non-union employees like Plaintiff after the 2018 Lawsuit was

instituting an arbitration clause. The County made it clear to employees that

whether or not they signed the agreement, they would be subject to the arbitration

clause if they wanted to continue to be employed. The arbitration clause purports to

require that employment disputes may only be brought in arbitration, and that

employees pay half the costs of such arbitration, unless they provide personal

financial information to the County and successfully convince the County not to

require the employee to pay half the costs, which typically amount to thousands of

dollars.

Continued Harassment and Retaliation

      35.    For the two years following the settlement until present day, Mr.

German and others within the County Administration regularly harassed and

mistreated Plaintiff, often in direct response to Plaintiff raising legitimate concerns

about unlawful or unethical behavior by Mr. German or others within the County

operating the criminal justice system.

      36.    For example, Plaintiff documented her employment discipline and

attempts to correct unacceptable behavior of the then-Deputy Public Defender,

known herein as D.C., who reported to Plaintiff. Plaintiff eventually asked Mr.

German that D.C. be terminated from his position, but Mr. German initially refused

to fire him despite Plaintiff’s recommendation and the overwhelming reasons for




                                                                             9|Page
     Case 2:20-cv-00248 ECF No. 1, PageID.10 Filed 12/16/20 Page 10 of 30




doing so, berated Plaintiff for requesting the termination, and made false claims

that D.C. filed complaints against Plaintiff.

      37.    Mr. German likewise accused Plaintiff of “acting badly” because she

appropriately raised the issue of his circumventing her office to appoint a contract

attorney on a case for which the Public Defender’s Office was conflicted. Mr.

German’s chosen attorney did not meet the requirements for a contract attorney

under the MIDC grant, and Plaintiff had to report the incident to the MIDC.

      38.    Additionally, Mr. German regularly insisted that Plaintiff include

County Prosecutor Robert Stratton on all of her communications to the County

Administrator. Despite her refusal to do so, upon information and belief, Mr.

German regularly forwards her email messages to Mr. Stratton and shares other

information from the defender’s office with the prosecutor’s office. Plaintiff

repeatedly told Mr. German that this is a clear conflict of interest, as the defender

and the prosecutor represent adverse parties, and the County and its citizens have

legitimate interests in keeping the offices separate and independent. Mr. German

dismissed her concerns and berated her for stating them. Mr. German also informed

Plaintiff that he will still share her communications and information about the

Public Defender’s Office with Mr. Stratton. Plaintiff reported this ethical violation,

which also implicates potential constitutional law violations, to the Michigan State

Bar and the MIDC.

      39.    As another example of Mr. German’s behavior towards Plaintiff, when

Plaintiff told Mr. German that she had received a grant from the National



                                                                             10 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.11 Filed 12/16/20 Page 11 of 30




Association of Public Defenders and that she was one of only three individuals in

the entire country to be awarded the grant, Mr. German responded that Plaintiff

“was nothing special.”

       40.    When the COVID pandemic hit, Plaintiff advocated for the county

courts to hold Zoom, rather than in-person, hearings. She made her request

following an in-person hearing in which she was in close contact with an out-of-town

attorney who had traveled from Wayne County where, at the time, COVID infection

rates were extremely high.

       41.    The County courts did ultimately change to holding Zoom hearings,

but initially refused to stream the hearings online to allow for public viewing.

Plaintiff objected to this practice to Ms. Ojala, the State Court Administrator’s

Office (“SCAO”), and MIDC because court proceedings are required to be open to the

public. Eventually, the County began to make the district court hearings available

online to be viewed by the public, as required by state law. Circuit court hearings

still are not accessible by the public.

       42.    On June 9, 2020, counsel for Plaintiff sent a letter to Defendant

Martin, Chippewa County Board of Commissioners Chairman on behalf of Plaintiff,

outlining the harassment against Plaintiff and stating that Mr. German and others

were retaliating against Plaintiff because she had repeatedly raised ethical and

legal concerns regarding County practices and because she reported these concerns

to public bodies when needed and advocated for the necessary changes.




                                                                            11 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.12 Filed 12/16/20 Page 12 of 30




      43.    In the letter, Plaintiff’s counsel also stated that Mr. German and

others treated Plaintiff poorly, at least in part, because she is a woman.

      44.    Counsel for Plaintiff received no response to this letter, and no one

spoke with Plaintiff about it.

      45.    On or about June 12, 2020, Plaintiff offered the position of Assistant

Public Defender to Ashley Ball. Before Ms. Ball accepted the position, Mr. German

called her and made disparaging remarks about Plaintiff, including stating that she

and he did not get along and that Plaintiff was difficult to work with. Mr. German

also made a vague remark about hoping that Plaintiff “won’t be around much

longer.” Mr. German sounded intoxicated during the call and made other strange

remarks about Ms. Ball buying his home.

      46.    Despite that call from Mr. German, Ms. Ball accepted the job.

      47.    Upon learning about Mr. German’s call to Ms. Ball, on July 14, 2020,

Plaintiff submitted an official complaint about Mr. German to Defendant Martin. In

her complaint, Plaintiff relayed the details of Mr. German’s call to Ms. Ball. She

highlighted the impropriety of the call and of Mr. German’s interference with the

Public Defender’s Office hiring process. Plaintiff also said that Mr. German’s

disparaging comments about her were unethical and unprofessional.

      48.    Shortly after Plaintiff submitted her complaint, Defendant Martin

spoke with Plaintiff and said that the County hired an investigator to look into her

complaint. During this conversation, Plaintiff reiterated her concerns about ongoing

harassment from Mr. German and stated that Mr. German’s behavior is much



                                                                             12 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.13 Filed 12/16/20 Page 13 of 30




worse in the afternoons. This latter remark referenced the widely-held belief that

Mr. German drinks alcohol at work and is sometimes intoxicated in the afternoons.

Mr. Martin nodded his head yes in response to Plaintiff’s comment.

      49.      The County hired an attorney, Tom Evashevski, allegedly to

investigate Plaintiff’s complaint regarding Mr. German.

      50.      On July 20, 2020, Plaintiff sent Mr. Evashevski a letter summarizing

her complaints as well as multiple pages of documents and emails, outlining the

ways in which Mr. German and other County officials had harassed retaliated

against her.

      51.      In her letter – among other examples of harassment and bad behavior

– Plaintiff stated that Mr. German “tends to call people while intoxicated or email

and go after them or send emails that do not make sense.”

      52.      Plaintiff also told Mr. Evashevski that she viewed Mr. German’s

behavior towards her as “sexism.”

      53.      Mr. Evashevski allegedly conducted an “investigation.” Upon

information and belief, Mr. Evashevski has reported Ms. France’s complaints to

Defendants. However, no report of his investigation has been made public, and

there has been no reference to any confidential and/or privileged report being

presented to the County Commission in any public meeting or in any other publicly-

available information. No County official, nor anyone acting on the County’s behalf,

has addressed with her either the investigation or the serious complaints that she

raised.



                                                                            13 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.14 Filed 12/16/20 Page 14 of 30




      54.    For some time, Plaintiff has raised the issue that the method by which

the County has run criminal arraignments violates the constitutional rights of

defendants and violates court rules. The County schedules arraignments at 11:00

a.m. with minimal or no notice to defense counsel, often meaning that Plaintiff or

other defense counsel has no opportunity to meet the client before the arraignment

begins. A major problem with this is that Plaintiff or other defense counsel cannot

prepare an argument to make an effective motion for pre-trial release and bond

unless she can learn the necessary information from her client on the spot, whereas

the Prosecutor has advance access to the file and all information he or his staff

needs to oppose bond or argue for onerous bond conditions. While Plaintiff may

make a motion if she learns information later which would permit a different

decision on bond, she cannot make such a motion for at least two weeks, leaving

pre-trial defendants in custody for at least that length of time when that arguably

violates their rights. This practice itself violates state court rules and state law.

Plaintiff raised this problem to Judge Eric Blubaugh, Mr. German, and Tina Ojala,

the Court Administrator, and asked for changes, but Defendant County has refused

to alter to the procedure. After her concerns fell on deaf ears in the County, Plaintiff

raised the issue to both the State Court Administrator’s Office and MIDC.

      55.    After the COVID pandemic began and Defendant County began to hold

arraignments on Zoom, the problem was exacerbated. Now the defendant, lawyers,

and the judge are on Zoom together, and Defendant County either refuses to or is

unable to place Plaintiff and her client in a separate breakout “room” on Zoom so



                                                                              14 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.15 Filed 12/16/20 Page 15 of 30




they may talk privately. Therefore, Plaintiff has absolutely no opportunity to speak

privately to her client at an arraignment – who she is often meeting for the first

time because of the lack of notice – and have an appropriate attorney-client-

privileged conversation, much less prepare for the hearing ahead of time. Any

attorney’s ability to make an effective argument for bond under those conditions is

almost non-existent.

Defendants Terminate Plaintiff’s Employment

      56.    On or about Sunday November 15, 2020, Plaintiff spoke with Deputy

County Administrator Kelly Church. Ms. Church informed Plaintiff that the

Chippewa County Board of Commissioners scheduled a special meeting to take

place on November 18, 2020. Plaintiff asked if she should attend the meeting, and

Ms. Church told her that she did not think that was necessary and implied that the

meeting was related to COVID issues.

      57.    Plaintiff was scheduled to take a week-long hunting vacation starting

November 16, 2020 at a remote location with limited cell service and

communication capability.

      58.    Mr. German and other County officials were aware of Plaintiff’s

vacation, because, given her role and responsibilities, Plaintiff notifies relevant

individuals when she is out of the office. Mr. German and others also knew that

Plaintiff intended to go to her remote cottage to hunt and that Plaintiff has very

limited cellular phone service while at her cottage.




                                                                             15 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.16 Filed 12/16/20 Page 16 of 30




      59.    The Board of Commissioners held the special meeting on November 18,

2020 at 3:00 p.m., and it lasted for seven minutes and ten seconds. The full

recording of the Board meeting can be found on the Chippewa County website,

https://www.chippewacountymi.gov/copy-of-2015-meeting-minutes, and at

https://www.youtube.com/watch?v=cK81xfQOa_4&feature=youtu.be (last accessed

on December 2, 2020).

      60.    Following rollcall and approval of the agenda, Defendant Martin raised

“new business, personnel issues” and made a motion to terminate Plaintiff’s

employment effective December 31, 2020. He then said, “any support for that?” to

which Board member, Defendant Shackleton, said, “I’ll support it.”

      61.    Defendant Martin then opened the issue to “discussion.” The

“discussion,” what there was of it, lasted for only one minute and forty seconds,

during which time Defendant Shackleton, Defendant Savoie, and Defendant Martin

made the following brief comments:

             •    Mr. Shackleton said that “I certainly take no pleasure in this” and
                  it is “always difficult,” but for “various reasons” it appears to be in
                  the best interest of the County and the people it serves to “go in a
                  different direction” with “different leadership”.

             •    Mr. Savoie said he echoed Mr. Shackleton’s comment about
                  needing to “go in another direction.” He thanked Plaintiff for her
                  years of service and directed the administration to fill her position
                  as soon as possible.

             •    Chairman Martin then said it was a “very unpleasant experience”
                  but that he too thought they need to go in a “different direction”
                  with “different leadership.”




                                                                             16 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.17 Filed 12/16/20 Page 17 of 30




      62.    The motion to terminate Plaintiff’s employment passed unanimously,

with one Commissioner, Conor Egan, absent from the meeting.

      63.    The only other matter on the agenda was COVID preparedness.

      64.    No County official informed Plaintiff that her termination would be on

the agenda for the special meeting and she was, as planned, hunting in a remote

area at the time of the meeting. The Special Meeting Notice gave no indication of

the meeting topic. Upon information and belief, this failure to inform and

deliberately mislead Plaintiff, and indeed the public, about the nature of the

meeting was an intentional and ultimately successful attempt to be sure that

Plaintiff would not attend the meeting.

      65.    Since Plaintiff was not present and had no notice of the planned topic

of the meeting of her termination, Plaintiff was not given the opportunity to request

a closed session to discuss the termination, or to make any presentation on her own

behalf. Since the issue did not appear in any agenda published ahead of time, no

member of the public had the opportunity to address the Commission, either.

      66.    Given the lack of actual content and the brevity (less than two

minutes) of the “discussion” at the meeting, it is clear the Board of Commissioners

had discussed and decided the issue of Plaintiff’s termination outside of and prior to

the public meeting.

      67.    Plaintiff learned of her termination when a co-worker called her on her

cell phone during Plaintiff’s vacation. Plaintiff had to return to her home where she




                                                                             17 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.18 Filed 12/16/20 Page 18 of 30




has better cell reception in order to be able to talk further and to find out what had

happened.

      68.    Plaintiff then received a letter from the Board dated November 18,

2020, stating,

      Dear Ms. France:

             The Chippewa County Board of Commissioners during Special

      Session on November 18, 2020 voted to terminate your at-will

      employment effective December 31, 2020. Per County Policy 240, you

      have the right to appeal this decision.

             The Board thanked you for your time with Chippewa County and

      do wish you the best in future endeavors.

      69.    The Chippewa County Board did not give any reasons for Plaintiff’s

termination, aside from the vague mentions of “going in a different direction” made

at the special meeting.

      70.    Chippewa County posted a job opening for the position of Chief Public

Defender on November 19, 2020, one day after the special meeting and before

Plaintiff was able to exercise her right to appeal.

      71.    Plaintiff, via counsel, informed the Board that she intended to appeal

the decision and asked for the specific form, timeline, and process for her appeal.

Ms. Church told her only that she should appeal to the Board’s Personnel

Committee, but did not give any further details or explanation regarding the

process for that appeal.



                                                                            18 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.19 Filed 12/16/20 Page 19 of 30




       72.     Defendants confirmed on multiple occasions after the termination that

Plaintiff’s termination was without cause and that they would provide no reasons

for their decision.

       73.     Plaintiff’s counsel delivered an appeal letter, as directed by Ms.

Church, to the County’s Personnel Committee detailing the evidence supporting the

conclusion that Defendants actually chose to terminate Plaintiff’s employment for

unlawful reasons, as also detailed herein in this Complaint. The County’s Personnel

Committee held a public hearing to hear Plaintiff’s appeal on December 10, 2020.

After taking public comments, all of which were opposed to Plaintiff’s termination,

and hearing from Plaintiff’s attorney, only one Commissioner made comments, in

which he briefly stated that it was always difficult to fire someone and that it was

unlikely that the Personnel Committee would undo a decision of the Board. He

made no further substantive comments providing any reasons for the termination or

regarding Plaintiff’s arguments that the true motivations for the termination were

unlawful. Another commissioner made a motion to uphold the termination, which

then passed.

       74.     Shortly prior to the beginning of the Personnel Committee public

hearing, Plaintiff attempted to login and update her timesheet on the County’s

electronic system for employees. She was unable to access the timesheet program.

Upon information and belief, the County was already taking steps to prior to the

perfunctory appeal hearing to administratively effectuate Plaintiff’s termination

because its employees knew the outcome was predetermined.



                                                                              19 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.20 Filed 12/16/20 Page 20 of 30




      75.     Plaintiff also, via counsel, informed the Board that she needed to make

transition plans for her many clients, some of whom have significant upcoming

proceedings in their criminal cases, including some jury trials scheduled for

January and February 2021.

      76.     Plaintiff is ethically obligated to represent her clients unless or until

they can be transitioned to a new attorney without prejudicing the clients.

      77.     Her clients have the constitutional right to effective counsel, and

Chippewa County is required to provide that effective counsel.

      78.     Through counsel, Plaintiff presented a transition plan to Defendants,

outlining how they can protect the constitutional rights of indigent defendants in

Chippewa County when Plaintiff’s employment ends on December 31, 2020.

Defendant County, through counsel, agreed that Plaintiff could proceed

implementing this transition plan, which recognizes that there are some cases on

which Plaintiff is counsel that she cannot ethically transfer to another lawyer

because of the stage of representation or for other reasons. Thus far, and with only

two weeks until Plaintiff's effective termination date, Defendants still have not

committed to how they will compensate Plaintiff for her work on cases that cannot

be transitioned without compromising the clients’ rights to effective counsel.

      79.     Currently, Plaintiff is the only attorney in the Public Defender’s Office

qualified under MIDC standards to represent defendants charged with felonies. The

other attorney, Ms. Ball, has only been practicing criminal law for approximately

six months.



                                                                              20 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.21 Filed 12/16/20 Page 21 of 30




       80.    On or about December 14, 2020, upon information and belief,

Defendant County offered the position of Chief Public Defender to a former

employee of the Prosecutor’s Office, hereafter known as “J.R.” J.R. worked as an

Assistant Prosecutor until, upon information and belief, the Prosecutor fired J.R.

from that role approximately two years ago. Upon information and belief, J.R. does

not have the required training or experience to take over the role of Chief Public

Defender or to represent the approximate 230 indigent clients currently represented

by Plaintiff. Further, J.R. will be conflicted out of representing multiple defendants

because of his previous work in the Prosecutor’s Office.

       81.    According to the State Bar records of attorney discipline on its website,

the Attorney Grievance Commission disciplined J.R. in 2002 with a reprimand for

neglect of a client matter after J.R. entered plea of no contest in a negotiated

resolution. Initially, the Attorney Grievance Commission charged J.R. with

violations of Michigan Court Rules 9.104(1)-(4), and Michigan Rules of Professional

Conduct 1.1(c); 1.2(a); 1.3; 1.4; 1.16(d); 3.2; 8.4(a) and (c).

       82.    During a court proceeding on December 15, 2020, at which Plaintiff

was representing a client, Circuit Court Judge James Lambros and County

Prosecutor Rob Stratton made comments about how Plaintiff would no longer be

representing her client as of January, despite Defendant County never informing

Plaintiff that it hired J.R. and that, by inference, it may have no intention of

honoring the transition plan that Plaintiff implemented after the County, through

counsel, approved the plan.



                                                                             21 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.22 Filed 12/16/20 Page 22 of 30




Count I - Violation of Right to Protected Speech Under the First Amendment to the
            U.S. Constitution – 42 U.S.C. § 1983 – as to all Defendants

      83.    Plaintiff relies on the allegations of all prior paragraphs, as if they

were restated herein.

      84.    Plaintiff engaged in protected First Amendment speech when she

complained of retaliation, harassment, and gender discrimination in June 2020.

      85.    Plaintiff engaged in protected First Amendment speech when she

complained of Mr. German’s inappropriate telephone call to Ms. Ball.

      86.    Plaintiff engaged in protected First Amendment speech when she

reported harassment and discrimination to Mr. Evashevski and when she

participated in his investigation. She likewise engaged in protected speech when

she told Mr. Evashevski that Mr. German was sometimes intoxicated while

working.

      87.    Plaintiff engaged in protected First Amendment speech when she

objected to court proceedings taking place on Zoom videoconference without being

streamed online for public viewing and without consideration for the public’s access

to court proceedings.

      88.    Defendants terminated Plaintiff’s employment without following its

own policy of progressive discipline and, indeed, without giving any reason for her

termination at all.

      89.    Defendants’ decision to terminate Plaintiff’s employment was a result

of Plaintiff engaging in protected First Amendment speech.




                                                                             22 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.23 Filed 12/16/20 Page 23 of 30




      90.       Defendants’ termination of Plaintiff’s employment in retaliation for

Plaintiff’s protected First Amendment speech violated the First Amendment of the

U.S. Constitution.

      91.       As a result of Defendants’ violation of the First Amendment,

Defendants are liable to Plaintiff for damages, including lost wages and benefits;

compensatory damages for emotional and mental distress; attorney fees and costs;

and punitive damages.

      WHEREFORE, Plaintiff requests that the Court grant her judgment against

Defendants including the following relief: (1) an award of lost wages and benefits;

(2) an award of future loss wages and benefits; (3) reinstatement to her job position;

(4) compensatory damages for emotional and mental distress; (5) punitive damages

in an amount as determined by a jury; plus (6) interest and costs, including

reasonable attorney’s fees pursuant to 42 U.S.C. § 1988, and any other relief

deemed necessary and proper by the Court.


                    Count II – Violation of WPA – as to all Defendants

      92.       Plaintiff incorporates the allegations of all prior paragraphs as if set

forth herein.

      93.       Defendants violated the WPA when they terminated Plaintiff’s

employment because she reported the conflict of interest outlined in Paragraph 38

to the State Bar of Michigan, a conflict of interest which violates the Michigan

Rules of Professional Conduct and the constitutional rights of defendants.




                                                                               23 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.24 Filed 12/16/20 Page 24 of 30




      94.    Defendants violated the WPA when they terminated Plaintiff’s

employment because she reported to Judge Blubaugh, Mr. German, and Ms. Ojala

that the County’s arraignment procedures violate court rules, state law, and federal

constitutional law.

      95.    Defendants violated the WPA when they terminated Plaintiff’s

employment because she reported unlawful sex discrimination to Mr. Evashevski

and when she participated in his investigation.

      96.    Defendants violated the WPA when they terminated Plaintiff’s

employment because she reported to Ms. Ojala, SCAO, and MIDC that court

proceedings were taking place on Zoom videoconference without being streamed

online for public viewing and without consideration for the public’s access to court

proceedings. Denying the public access to view court proceedings violates court

rules and state law.

      97.    As a result of the foregoing, Plaintiff lost earnings and benefits and

future earnings and benefits and suffered mental anguish, emotional distress,

unfair reputational damage, and undue harm to her career, as well as incurred

attorney fees, for which Defendants are liable.

      WHEREFORE, Plaintiff requests that the Court grant her judgment against

Defendants including the following relief: (1) an award of lost wages and benefits;

(2) an award of future loss wages and benefits; (3) reinstatement to her job position;

(4) compensatory damages for emotional and mental distress; (5) punitive damages

in an amount as determined by a jury; plus (6) interest and costs, including



                                                                           24 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.25 Filed 12/16/20 Page 25 of 30




reasonable attorney’s fees, and any other relief deemed necessary and proper by the

Court.

          Count III – Violation of ELCRA – Retaliation – as to all Defendants

         98.    Plaintiff incorporates the allegations of all prior paragraphs as if set

forth herein.

         99.    Defendants violated the ELCRA when it terminated Plaintiff’s

employment because she reported sex discrimination in June and again in July

2020.

         100.   As a result of the foregoing, Plaintiff lost earnings and benefits and

future earnings and benefits and suffered mental anguish, emotional distress,

unfair reputational damage, and undue harm to her career, as well as incurred

attorney fees, for which Defendants are liable.

         WHEREFORE, Plaintiff requests that the Court grant her judgment against

Defendants including the following relief: (1) an award of lost wages and benefits;

(2) an award of future loss wages and benefits; (3) reinstatement to her job position;

(4) compensatory damages for emotional and mental distress; (5) punitive damages

in an amount as determined by a jury; plus (6) interest and costs, including

reasonable attorney’s fees, and any other relief deemed necessary and proper by the

Court.

                Count IV – Violation of Open Meetings Act – as to all Defendants

         101.   Plaintiff incorporates the allegations of all prior paragraphs as if set

forth herein.



                                                                               25 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.26 Filed 12/16/20 Page 26 of 30




      102.      Michigan’s OMA requires that “All decisions of a public body must be

made at a meeting open to the public.” Mich. Comp. Laws § 15.263.

      103.      The Chippewa County Board of Commissioners is a public body within

the meaning of the OMA. Mich. Comp. Laws § 15.262.

      104.      Defendants intentionally violated the OMA by making the decision to

terminate Plaintiff outside of an open public meeting. The one-minute and forty-

second perfunctory remarks at the November 18, 2020 Board meeting clearly

demonstrate that the Board had already made the decision to terminate Plaintiff’s

employment and that its orchestrated “discussion” and vote on the matter was

merely a formalization of its previously-made decision.

      105.      Per Mich. Comp. Laws § 15.273, because of its intentional violation of

the OMA, Defendants are liable to Plaintiff for actual and exemplary damages of up

to $500.00, plus court costs and actual attorney fees.

      WHEREFORE, Plaintiff requests that the Court grant her judgment against

Defendants including the following relief: (1) an award of $500; (2) court costs and

reasonable attorney’s fees, and (3) and an order invalidating the Board’s decision to

terminate Plaintiff’s employment because it was made in violation of the OMA.


                   Count V – Breach of Contract – as to all Defendants

      106.      Plaintiff incorporates the allegations of all prior paragraphs as if set

forth herein.

      107.      Defendants breached the terms and conditions of the employment

contract with Plaintiff by providing her with only a sham appeal under Policy #240.

                                                                               26 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.27 Filed 12/16/20 Page 27 of 30




      108.     The appeal that Defendants provided to Plaintiff was a sham appeal

because Defendants had no intention at any time of reconsidering the decision, as

evidenced by multiple circumstances, including that they posted the permanent job

position the very day after initially voting to terminate her, by taking steps to effect

the termination prior to conclusion of Plaintiff’s termination appeal like cutting off

Plaintiff’s access to electronic systems as an employee, and by one Commissioner’s

public comment that the Personnel Committee would not really undo the decision of

the full Board.

      109.     The appeal that Defendants provided to Plaintiff also failed to comply

with Policy #240 and was a sham appeal because Defendants repeatedly refused to

state any reasons or justifications for abruptly terminating Plaintiff’s employment

without warning, thereby providing her no way to refute or counter whatever their

reasons are.

      110.     Defendants also violated Policy #240 by failing to use a progressive

discipline system, and indeed stating that they are terminating Plaintiff completely

without cause, and by firing her for unlawfully-motivated reasons.

      111.     The County’s offer of Policy #240 was a critical and material part of the

terms and conditions of employment which the County unilaterally changed after

the 2018 Lawsuit to include an arbitration clause. All of the terms and conditions of

employment formed an entire package of benefits and protections that Defendants

offered to the County’s employees when each employee had to make a decision

either to acquiesce to the arbitration clause or lose their job.



                                                                             27 | P a g e
     Case 2:20-cv-00248 ECF No. 1, PageID.28 Filed 12/16/20 Page 28 of 30




      112.      By effecting an anticipatory breach of a material term of the

employment contract with Plaintiff – the right to a fair and actual appeal of a

decision to terminate her which necessarily would provide stated, legitimate

reasons under the progressive discipline policy for the termination decision –

Plaintiff has no obligation to fulfill certain obligations under that contract either,

namely the arbitration clause imposed by Defendants.

      WHEREFORE, Plaintiff Jennifer France demands a declaratory judgment

against Defendants that Defendants effected an anticipatory breach of a material

term of her employment contract with Plaintiff, and that the arbitration clause of

the terms and conditions of Plaintiff’s employment is null and void, plus such other

relief as this Court deems just, proper, and equitable.

Count VI – Termination of Employment in Violation of Michigan’s Public Policy – as
                               to all Defendants

      113.      Plaintiff incorporates the allegations of all prior paragraphs as if set

forth herein.

      114.      Defendants’ termination of Plaintiff violated Michigan public policy

because Defendants did so in retaliation for Plaintiff’s repeated good faith efforts to

reasonably discharge her duties as an attorney and for her protected First

Amendment speech.

      115.      Michigan’s public policy requires that attorneys comply with the State

Bar’s Ethics Rules for the good of the general public and for the enforcement of

critical rights of defendants charged with crimes, as found in both the U.S. and

Michigan Constitutions. This is particularly true with respect to the duties of an

                                                                                28 | P a g e
      Case 2:20-cv-00248 ECF No. 1, PageID.29 Filed 12/16/20 Page 29 of 30




attorney representing an individual charged with a crime or in a related proceeding,

like a parole violation charge, given that the individual is faced with potential loss

of liberty.

       116.   State law gives the State Bar and Attorney Grievance Commission the

power to discipline an attorney who violates the Ethics Rules, up to and including

loss of her license to practice law.

       117.   An attorney who does not provide legal counsel which rises to the level

of “effective assistance of counsel” pursuant to the Sixth Amendment to the U.S.

Constitution, as that term has been defined by case law, may be subject to civil

liability.

       118.   By terminating Plaintiff under the conditions as stated aforesaid,

Defendants violated Michigan public policy, a common law tort under Michigan law.

       119.   As a result of the foregoing, Plaintiff lost earnings and benefits and

incurred mental anguish, emotional distress, unfair reputational damage, legal

costs, and undue damage to her career for which Defendants are liable.

       WHEREFORE, Plaintiff Jennifer France demands judgment against

Defendants for any and all economic and non-economic compensatory damages for

whatever amount the jury finds necessary, a Court order for reinstatement to her

job position, and judgment against Defendants for exemplary damages for whatever

amount the jury finds necessary, plus the costs of this action, attorneys’ fees,

interest and such other relief as this Court deems just, proper and equitable.




                                                                            29 | P a g e
    Case 2:20-cv-00248 ECF No. 1, PageID.30 Filed 12/16/20 Page 30 of 30




                                 PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                 Attorneys for Plaintiff Jennifer France


Dated: December 16, 2020         By:    /s/ Sarah R. Howard
                                        Sarah Riley Howard
                                        Erin L. Dornbos
                                        146 Monroe Center St NW, Suite 805
                                        Grand Rapids, MI 49503
                                        (616) 451-8496


                                   JURY DEMAND

      To the extent that jury trial is available as to any of the issues set forth

above, Plaintiff hereby demands same.


                                 PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                 Attorneys for Plaintiff


Dated: December 16, 2020         By:   /s/ Sarah R. Howard
                                       Sarah Riley Howard
                                       Erin L. Dornbos
                                 Business Address and Telephone Number:
                                       146 Monroe Center St NW, Suite 805
                                       Grand Rapids, MI 49503
                                       (616) 451-8496




                                                                             30 | P a g e
